IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :           No. 2184 Disciplinary Docket No. 3
                Petitioner      :
                                :           No. 71 DB 2014
           v.                   :
                                :           Attorney Registration No. 83246
JAMES PAUL CARBONE              :
                Respondent      :           (Venango County)


                                     ORDER


PER CURIAM:


      AND NOW, this 12th day of August, 2015, upon consideration of the Report and

Recommendations of the Disciplinary Board dated June 17, 2015, it is hereby

      ORDERED that James Paul Carbone is disbarred from the Bar of this

Commonwealth and he shall comply with all the provisions of Pa.R.D.E. 217.

      It is further ORDERED that Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).